Appeal by defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered December 19, 1979, which adjudicated him a youthful offender, after finding that he had committed the crimes of robbery in the second degree and endangering the welfare of a child, upon a jury verdict, and sentenced him to one indeterminate term of imprisonment with a maximum of three years. Judgment modified, on the law, by reversing the conviction of endangering the welfare of a child, the sentence is vacated, said count is dismissed, and the case is remitted to Criminal Term for imposition of a new sentence. As so modified, judgment affirmed. The facts have been considered and determined to be established. The crime of endangering the welfare of a child is one for which the defendant is not criminally responsible by reason of infancy (Penal Law, § 30.00). Therefore the verdict of *792guilty as to this crime is deemed a nullity (CPL 310.85). A new sentence determination is required on the remaining count by virtue of Criminal Term’s failure to impose separate sentences on each count. Margett, J. P., O’Connor, Weinstein and Bracken, JJ., concur.